Citation Nr: 9917032	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  92-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
July 29, 1983, to July 19, 1988, for hypertension.

2.  Entitlement to an effective date earlier than July 19, 
1988, for a 20 percent evaluation for hypertension.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to 
February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

There has been no significant change in hypertension during 
the appeal period.


CONCLUSION OF LAW

Hypertension has been continuously 20 percent disabling.  38 
U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1988).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the rating decision on appeal, the RO determined that a 
July 1991 rating decision was clearly and unmistakably 
erroneous in not granting service connection for hypertension 
as of July 29, 1983.  The RO then granted service connection 
for hypertension effective July 29, 1983 and assigned a 
10 percent disability evaluation.  The RO assigned a 
20 percent evaluation effective July 19, 1988.  In March 
1994, the Board remanded the case for additional development.  
In a March 1995 decision, the issues before the Board were as 
follows:  (1) entitlement to an effective date earlier than 
July 29, 1983, for a grant of service connection for 
hypertension, (2) entitlement to an effective date earlier 
than July 19, 1988, for the assignment of an evaluation of 
20 percent for hypertension, (3) entitlement to an increased 
evaluation for hypertension, evaluated as 10 percent 
disabling for the period between July 29, 1983, and July 19, 
1988, and (4) entitlement to an increased evaluation for 
hypertension, evaluated as 20 percent disabling for the 
period commencing July 19, 1988.  The Board denied all four 
claims.  The appellant appealed the decision to The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court").

The parties filed a joint motion for remand, which the Court 
granted on January 28, 1997.  [redacted].  In the joint motion for remand, 
the parties agreed that the issues of (1) entitlement to an 
effective date earlier than July 29, 1983, for a grant of 
service connection for hypertension and (2) entitlement to an 
increased evaluation for hypertension, evaluated as 
20 percent disabling for the period commencing July 19, 1988, 
should be dismissed, as the appellant did not disagree with 
the Board's March 1995 decision as to those two issues.  The 
parties determined that the Board had not considered or 
addressed additional blood pressure readings between July 
1983 and July 1988 and that the Board failed to substantiate 
its finding that an extra-schedular evaluation was not 
warranted.  In the Court order, the Court vacated the 
remaining two issues and dismissed the two issues with which 
the appellant did not disagree in the March 1995 Board 
decision.

The Board must note that the appellant has appealed the 
evaluations assigned at the time of granting service 
connection for hypertension.  The Board continued the issues 
as entitlement to an evaluation in excess of 10 percent from 
July 29, 1983, to July 19, 1988, for hypertension and 
entitlement to an effective date earlier than July 19, 1988, 
for a 20 percent evaluation for hypertension.  The labeling 
of the issues as such occurred prior to the Fenderson v. 
West, 12 Vet. App. 119 (1999), case, as the Board realized 
that there is a difference between a claim for an earlier 
effective date and a claim for a continuous evaluation.  
Regardless of how the claim is phrased, the Board is granting 
the appellant a 20 percent evaluation for the time period 
between July 29, 1983, and July 19, 1988, which would then 
give the appellant a continuous 20 percent evaluation for 
hypertension since the grant of service connection.  Thus, 
the issues need not be addressed separately.

Following the Court order, the Board remanded the claims in 
November 1997 in and again in October 1998.  In the October 
1998 remand, the Board instructed the RO to refer the 
appellant's claims file to a VA examiner for review of the 
file.  The VA examiner was asked to review the claims file 
and determine whether there were any symptoms of 
hypertension, other than blood pressure readings prior to 
July 1988.  See 38 C.F.R. Part 4, Diagnostic Code 7101 
(1988).

The RO submitted the appellant's claims file to a VA examiner 
in December 1998.  The VA examiner provided an opinion, 
stating, "On reviewing his record, it is my opinion that he 
does have cardiac disease secondary to long[-]standing 
hypertension."  The Board notes that such opinion is not in 
compliance with the opinion requested by the Board in the 
October 1998 remand, as the Board had asked for an opinion of 
the appellant's symptoms prior to July 1988.

Since the issuance of the September 1991 decision on appeal, 
the appellant's claims have been denied by the Board, 
remanded by the Court, and subsequently remanded by the Board 
on two occasions.  This case is eight years old.  Based on 
the RO's failure to comply with the Board's remand, the Board 
finds that another remand will serve no useful purpose.

In the joint motion for remand, the parties noted that the 
Board, in its March 1995 decision, had failed to take into 
consideration additional blood pressure readings which showed 
diastolic pressure readings of 110 or more.  Specifically, 
the parties stated that on July 13, 1983, the appellant 
arrived at the emergency room at Baptist Medical Center with 
a blood pressure of 180/120.  After having medicated him for 
hypertension, the appellant's blood pressure was 170/110 and 
160/110.  On September 7, 1983, the appellant's blood 
pressure was 182/124.  In November 1987, the appellant had 
blood pressure readings of 168/118 and 166/116.  In April 
1988, the appellant had two, separate blood pressure readings 
of 150/124.  The parties further noted that the appellant 
exhibited symptoms of hypertension during that time period.

Hypertension manifested by diastolic pressure which is 
predominantly 100 or more warrants a 10 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 7101 (1988).  When the 
diastolic pressure is predominantly 110 or more with definite 
symptoms, a 20 percent evaluation is warranted.  Id.

Taking the evidence from the joint motion for remand, the 
Board finds that a continuous 20 percent evaluation is 
warranted for hypertension.  See 38 C.F.R. § 4.7 (1998); 
Part 4, Diagnostic Code 7101.  The Board must note that the 
criteria for hypertension had not changed from 1983 to 1988, 
see 38 C.F.R. Part 4, Diagnostic Code 7101 (1983-1988), and 
thus Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), is not 
applicable.

The Board is aware that there is positive evidence and 
negative evidence in the claims file as to whether a 
20 percent evaluation is warranted for the time period 
between July 29, 1983, and July 19, 1988; however, the Board 
remanded the appellant's claims for an intelligent opinion 
from a medical professional.  The question asked by the Board 
in its October 1998 remand was not answered.  Specifically, 
the Board asked for an opinion as to a specific time frame.  
The opinion obtained by the VA examiner did not comply with 
the time frame expressed in the October 1998 remand.  The 
Board finds that a third remand would be an exercise in 
futility and would be unfair to the appellant.

The Board does have doubt as to the grant of the continuous 
20 percent evaluation, however, because of 38 C.F.R. § 4.7 
(where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more closely approximates the criteria 
required for that evaluation), the Board finds that a grant 
of a 20 percent evaluation would be warranted.  The Board 
must note that the 20 percent evaluation for hypertension is 
not limited to blood pressure readings only; rather, it is a 
combination of symptoms and pressure readings.  The request 
for a review of the record was clearly within the regulatory 
standards.  The Board's attempt to obtain evidence that would 
withstand Court scrutiny has been thwarted, and thus a 
20 percent evaluation is assigned.

The Board finds that the appellant's claims have been granted 
in full.  In the joint motion for remand, the parties noted 
that the appellant did not disagree with the Board's March 
1995 denial of an evaluation in excess of 20 percent as of 
July 19, 1988, which means that the appellant is satisfied 
with a 20 percent evaluation for hypertension.  There is no 
reason to resort to a discussion on an extraschedular basis 
as the benefits that the appellant sought have been granted 
based on a schedular evaluation.


ORDER

A continuous 20 percent evaluation for hypertension is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

